UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4360


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LORENZO MALLORAL LOPEZ,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-cr-00113-RJC-2)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carol Ann Bauer, Morganton, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, William M. Miller,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Lorenzo   Malloral     Lopez       pled       guilty,     pursuant        to   a

written plea agreement, to conspiracy to possess with intent to

distribute at least 500 grams of cocaine, in violation of 21

U.S.C. § 846 (2012), and possession of a firearm in furtherance

of    a    drug       trafficking     offense,      in     violation         of    18    U.S.C.

§ 924(c)      (2012).        The    district      court     sentenced         Lopez      to   two

consecutive terms of sixty months’ imprisonment.                                Lopez appeals

his       criminal      judgment,     arguing      only        that    his       counsel      was

ineffective in permitting him to plead guilty pursuant to a plea

agreement containing an appellate waiver provision, rather than

pleading “straight up,” as he had originally contemplated.

                 We   decline   to    reach       the    merits       of   Lopez’s       claim.

Unless an attorney’s ineffectiveness conclusively appears on the

face of the record, ineffective assistance claims generally are

not addressed on direct appeal.                    United States v. Benton, 523

F.3d 424, 435 (4th Cir. 2008).                    Instead, such claims should be

raised in a motion brought pursuant to 28 U.S.C. § 2255 (2012),

in order to permit sufficient development of the record.                                 United

States      v.     Baptiste,    596   F.3d    214,       216    n.1    (4th       Cir.   2010).

Because       we      discern   no     conclusive         evidence         of     ineffective

assistance of counsel on the face of the record before us, we

conclude that Lopez’s claim should be raised, if at all, in a

§ 2255 motion.

                                              2
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     3